Citation Nr: 1713857	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  06-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

4.  Entitlement to a compensable rating for residual scars, split thickness skin grafts, bilateral knees and donor site, right thigh.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board previously remanded this matter for additional development in October 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran failed to report for a videoconference hearing scheduled in July 2015.  Accordingly, his hearing request is deemed withdrawn.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral knee disabilities, diagnosed as knee strain, arthropathy, and osteoarthritis, are related to service.  

2.  During the initial rating period prior to July 13, 2016, the Veteran had, at worst, Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.
3.  From July 13, 2016, the Veteran had Level I hearing acuity in both ears.  

4.  The Veteran's residual scars, split thickness skin grafts, bilateral knees and donor site, right thigh are manifested by two scars of the right leg and one scar of the left knee; the scars are less than 144 square inches in area, are not painful or unstable, and do not cause limitation of function.

5.  A current acquired psychiatric disorder, to include PTSD, adjustment disorder, and mood disorder was at least as likely as not incurred as a result of active duty service


CONCLUSIONS OF LAW

1. Service connection is warranted for arthropathy, strain and osteoarthritis of the bilateral knees.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303.   

2.  Prior to July 13, 2016, the criteria for a 10 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  From July 13, 2016, the criteria for a compensable hearing for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in April 2008 and July 2009 which informed him of the evidence required to substantiate an increased rating claim.  

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  The VA examinations for scars conducted in December 2004, December 2010, and July 2016 and examinations for hearing loss in September 2011 and July 2016 are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ is also found to have complied with the Board's October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Bilateral Knee Disability

The Veteran seeks service connection for bilateral knee disabilities.  He asserts that his current knee disabilities are related to chemical burns that he sustained in service.  

Service treatment records reflect treatment for knee burns.  In July 1989, the Veteran was diagnosed with chemical burns of his knees, which occurred when he was working on his sink.  The Veteran complained of tightness and motor weakeness.  He underwent skin grafts of both knees due to acid burns.  

A December 2004 VA examination noted tenderness over the knees.  The examiner diagnosed, "second degree burns of both knees split thickness skin graft with residuals of scars, bilateral knee strain, and donor site right thigh."

A VA treatment record dated in November 2005 noted that, during service, the Veteran slipped and fell in a puddle containing acid.  It was noted that he sustained severe burns of both knees that required skin grafting.  A VA physician noted that, "the Veteran also appeared to have developed some arthropathy at that time."

The Veteran had a VA examination in December 2010.  The Veteran reported a diagnosis of chondromalacia patella of the bilateral knees.  He reported that the condition existed since 1983.  He reported that it occurred as a result of strenuous physical activity, such as running, and was exacerbated by chemical burns.  The examiner diagnosed degenerative joint disease of the bilateral knees.   The examiner opined that bilateral knee patellofemoral syndrome and chemical burns of the knees are not related.  The examiner did not provide a rationale for the opinion.  

The Veteran had a VA examination in July 2016.  The Veteran reported a history of chemical burns of his knees in 1987.  He reported that he had debridement and skin graft.  The Veteran reported chronic pain since then, with his knees becoming swollen and painful after standing for a long period of time.  After a review of the claims file, the examiner opined that there was no evidence of trauma or injury to the knee joint in service.  The examiner indicated that the Veteran had burns of the knee joint affecting the dermis and the epidermis.  He had skin grafts to the same area.  The examiner stated that this is a distinctly different area than the menisci.  The examiner opined that a burn on the surface of the knee will not affect the menisci within the joint.  The examiner noted, however, that severe or untreated cases can cause joint damage.  The examiner noted that the Veteran's records mention septic arthritis, but he could not find records of an episode occurring or to what extent.  The examiner noted that a meniscal tear is a common injury of the knee, which can occur with twisting and turning or with degeneration as someone ages.  The examiner opined that it is less likely than not that the Veteran's injury is due to his scars or to septic arthritis.   

The evidence is at least in equipoise as to whether the Veteran's current bilateral knee disabilities are related to chemical burns and skin grafts in service.  The evidence in support of the claim includes the December 2004 VA examination, which noted residual knee strain associated with chemical burns, and the November 2005 treatment record, noting that an arthropathy of the knees developed in service.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted for bilateral knee disabilities, to include bilateral knee strain, arthropathy, and osteoarthritis.  

Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and the in-service stressor; and, credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304 (f)(3). "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, that is related incidents of service.  The DD Form 214 shows that the Veteran's occupation was a combatant craft crewmember.  The Veteran asserts that his stressors occurred when he was aboard the USS Tripoli and the USS New Jersey.

In a statement received in April 2006, the Veteran noted that he was stationed on the USS Tripoli off the coast of Somali in 1993.  He stated that they were launching Marines on Chinook helicopters to secure positions offshore.  He stated that they opened fire to give the Marines cover as they landed. The Veteran stated that they destroyed the rebels from the helicopter gunships.   

In a March 2007 Deferred Rating Decision, VA conceded the Veteran's stressor. The Deferred Rating Decision noted that the Veteran's military occupational specialty was special warfare, and he was a combatant craft crewmember.  It was noted that he served aboard the USS Tripoli, and his stressor statements were consistent with service off the coast of Somalia. 

A response from CURR, dated in October 2007, verified that the USS New Jersey went to Lebanon to protect United States Marines in 1983.  The agency was unable to verify whether the Veteran went ashore.

A June 2006 VA outpatient record shows that the Veteran endorsed PTSD symptoms.  The record noted that the Veteran reported trauma which met the DSM-IV stressor criteria.  The Veteran reported hyperarousal and avoidance symptoms.

Private treatment records dated in January 2007 reflect that the Veteran was diagnosed with PTSD due to combat experiences and bipolar disorder with obsessive compulsive features.

Upon VA examination in July 2016, the Veteran reported numerous stressors, including:  being off the coast of Lebanon and Somalia and worrying about being attacked, and witnessing the suicide of a soldier on his ship.  The examiner noted primary diagnoses of alcohol dependence, substance induced mood disorder, and adjustment disorder with antisocial behavior.  The examiner opined that it would require mere speculation to determine whether these conditions were exacerbated by service.  The examiner opined, however, that "it is more likely than not" that the Veteran's military stressors contributed to his current diagnosis.

In this case, there is confirmed evidence of in-service stressors.  The Veteran's stressor of traveling to Lebanon to protect Marines was confirmed by CURR, and the RO conceded his stressor regarding service off the coast of Somalia.    The Veteran was diagnosed with PTSD due to combat experiences.  In addition, the 2016 VA examiner opined that the Veteran's military stressors contributed to his current diagnoses.  The evidence establishes a link between a current acquired psychiatric disorder and service. Thus, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and adjustment disorder, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The July 2016 VA examiner opined that it is more likely than not that the Veteran's military stressors contributed to his current diagnosis.  The examiner was unable to opine to what extent his pre-existing trauma, antisocial behavior, and substance use contribute to his symptoms and what is due to his stressors incurred in active service.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected acquired psychiatric disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Initial Rating for Bilateral Hearing Loss

A November 2011 rating decision granted service connection for hearing loss.  A non-compensable rating was granted from May 2009.  The Veteran has appealed the initial rating for bilateral hearing loss.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85 (d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b).

The Veteran had a VA examination in September 2011.  Audiometric testing obtained the following thresholds in the right ear:  15 decibels at 1000 Hertz; 25 decibels at 2000 Hertz; 35 decibels at 3000 Hertz; and 40 decibels at 4000 Hertz.  Audiometric testing obtained the following thresholds in the left ear:  15 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 30 decibels at 4000 Hertz.  The Veteran had an average puretone threshold of 40 for the right ear and 18.75 for the left ear.  The Maryland CNC test was performed twice.  The first administration of the Maryland CNC test obtained speech recognition scores of 72 percent for the right ear and 72 percent for the left ear.  The best performance obtained on the Maryland CNC test showed was speech recognition of 80 percent in the right ear and 76 percent in the left ear.  Applying the lower speech recognition values which are more favorable to the Veteran, numeric designations of IV are obtained for both ears.  Those numeric designations correspond with a 10 percent rating.

The Veteran had a VA examination in January 2014.  Audiometric testing obtained the following thresholds in the right ear:  10 decibels at 1000 Hertz; 25 decibels at 2000 Hertz; and 15 decibels at 3000 Hertz.  No audiometric threshold was obtained at a frequency of 4000 Hertz, as that frequency could not be tested.  An average of audiometric frequencies was not provided for the right ear since there was no threshold obtained at the frequency of 4000 Hertz.  Audiometric testing obtained the following thresholds in the left ear:  15 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; 20 decibels at 3000 Hertz; and 20 decibels at 4000 Hertz.  The Veteran had an average puretone threshold of 18 for the left ear.  Speech discrimination scores using the Maryland CNC test were 84 percent for the right ear and 74 percent for the left ear.  The examiner noted that there were some frequencies that could not be tested.  The examiner noted that the results were considered unreliable because the Veteran did not consistently respond to pure tones.  The Veteran reported that the functional impact of his hearing loss in daily life was that he could not hear well and had difficulty understanding speech at a distance.  

The Veteran had a VA examination in July 2016.  Audiometric testing obtained the following thresholds in the right ear:  15 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; 20 decibels at 3000 Hertz; and 20 decibels at 4000 Hertz.  Audiometric testing obtained the following thresholds in the left ear:  10 decibels at 1000 Hertz; 10 decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 10 decibels at 4000 Hertz. The Veteran had an average puretone threshold of 18 for the right ear and 11 for the left ear.  The results of the Maryland CNC test were 98 percent in the left ear and 96 percent in the right ear.  The results of the July 2016 VA examination correspond to numeric designation of I for both ears, which provides a non-compensable rating.  

Upon reviewing the evidence of record, the Board finds that a staged rating is warranted for the Veteran's bilateral hearing loss.  A 10 percent rating is warranted for the initial rating period prior to July 13, 2016.  A non-compensable rating is warranted after July 13, 2016.  Hart, supra.  In reaching this determination, the Board has considered the benefit of the doubt.  U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Residual Scars, Split Thickness Skin Grafts, Bilateral Knees 

A March 1998 rating decision granted service connection for scars of the bilateral knees from August 1997 and assigned a non-compensable rating.  A claim for an increased rating was received in September 2004.  
During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of an increased rating award, however, will in no case be before October 23, 2008.  Because the current increased rating claim was received prior to October 23, 2008 and the Veteran has not requested that his scars be rated under the revised criteria, the revisions do not apply in this case.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars other than on the head, face, or neck that are deep or that cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 sq. cm.), 20 percent disabling for areas exceeding 12 square inches (77 sq. cm.), 30 percent disabling for areas exceeding 72 square inches (465 sq. cm.), and 40 percent disabling for areas exceeding 144 square inches (929 sq. cm.).  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).

DC 7802 provides that scars other than head, face, or neck that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).

DC 7803 provides that unstable superficial scars are evaluated as 10 percent disabling. Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 
38 C.F.R. § 4.118 (2007).

Diagnostic Code 7804 provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  38 C.F.R. § 4.118 (2007).

Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2007).

The Veteran had a VA examination in December 2004.  Examination of the skin of the right knee showed a well-healed scar from skin harvesting, measuring 9 by 8.5 centimeters.  The scar was located over the anterior aspect of the right thigh.  It was disfiguring, flat, and hyper-pigmented (more than six square inches).  There was a similar scar, measuring 8 by 3 centimeters, on the anterior aspect of the left knee.  The scar was disfiguring, flat, and slightly hyperpigmented.  Regarding all of the scars, the examiner noted that there was no tenderness, tissue loss, ulceration, or keloid formation.  There was no abnormal texture, instability, adherence, or limitation of motion.  The examiner noted that the two knee scars were related to second degree burns with subsequent skin grafts.   

The Veteran had a VA examination in December 2010.  The Veteran reported a history of knee scars caused by surgery.  The Veteran reported that his scars were not painful.  He denied skin breakdown.  He did not report any other symptoms and denied functional impairment due to scars.  The examiner noted a scar on anterior aspect of the right thigh.  The scar was 72 square centimeters in area.  It was not painful on examination.  There was no skin breakdown and no underlying tissue damage.  The examiner indicated that there was no limitation of function due to the scar.  

There was a skin graft scar on the anterior-inferior aspect of the right knee.  The scar was 32 square centimeters in area.  It was not painful on examination.  There was no skin breakdown, and the scar was not associated with underlying tissue damage.  There was no limitation of function associated with the scar.

The examiner noted a third scar on the anterior-inferior aspect of the left knee.  The scar was 30 centimeters in area.  It was not painful on examination.  There was no skin breakdown, and the scar was not associated with underlying tissue damage.  There was no limitation of function associated with the scar.

The Veteran had a VA examination in July 2016.  The examiner noted scars from a skin graft, diagnosed in 1987.  The scars were caused by chemical burns which occurred when the Veteran was burned by Drano.  The scars were not painful and were not unstable.  Physical examination showed a burn scar of the right thigh, which was 72 square centimeters.  There was a scar on the right knee measuring 35 square centimeters.  There was a scar on the left knee, which was 28 square centimeters in area.  The examiner indicated that the scars did not result in limitation of function.  

The Board finds that a compensable rating is not warranted for the Veteran's residual scars, split thickness skin grafts, bilateral knees and donor site, right thigh.  
The evidence reflects that there are two scars on the right knee and one scar on the left knee.  The scars are superficial, stable and do not have an area of 144 square inches or greater.  They are not unstable or painful on examination.  The scars do not cause any other limitation of function as to warrant a separate rating under DC 7805.  38 C.F.R. § 4.118.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
 therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the rating criteria adequately contemplate the Veteran's scars and hearing loss.  There is nothing exceptional or unusual about the disability picture hear, as the signs and symptoms of difficulty hearing and suffering from scars, are contemplated by the rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.
Moreover, and in the alternative, the evidence does not show that it causes marked interference with employment or frequent periods of hospitalization.  Thus, the second step of the inquiry is not satisfied, as related factors are not shown.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).    

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).


ORDER

Service connection for arthropathy, strain and osteoarthritis of the bilateral knees is granted.  

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and mood disorder is granted.

Prior to July 13, 2016, a 10 percent rating is granted for bilateral hearing loss.

From July 13, 2016, a compensable rating for hearing loss is denied.

A compensable rating for residual scars, split thickness skin grafts, bilateral knees and donor site, right thigh is denied.


REMAND

The Veteran asserts that erectile dysfunction is either caused or aggravated by medications used to treat PTSD.  In light of the grant of service connection for PTSD, a medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him of the evidence required to substantiate the claim for service connection for erectile dysfunction secondary to service-connected disabilities.  

2.  Schedule the Veteran for a VA examination for erectile dysfunction.  The examiner should review the claims file in conjunction with the examination.   The review of the claims file should be notated in the examination report. 

3.  After a review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:

a) Whether erectile dysfunction is at least as likely as not proximately caused by, or due to, medications used to treat service-connected PTSD.

b) Whether erectile dysfunction is aggravated (permanently worsened by) medications used to treat the Veteran's service-connected PTSD.

c) The examiner should provide a detailed rationale for the opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Thereafter, readjudicate the claim for service connection for erectile dysfunction, to include as secondary to PTSD.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


